Order, Supreme Court, New York County (Ira Gammerman, J.), entered April 5, 1994, which, in a liquidation proceeding under Insurance Law article 74, inter alia, rejected the Superintendent’s disallowance of the subject claim as untimely filed, and directed that the claim be given preferred status, unanimously affirmed, without costs or disbursements.
Prior to November 28, 1986, the extended deadline by which the insured was required to file a proof of claim, the liquidator received the summons and verified complaint and retained a *469law firm to defend the insured and the law firm served an answer. We agree with the Referee’s determination, confirmed by the IAS Court, that the verified complaint constitutes substantial compliance with the requirements of Insurance Law § 7433 (a) (1) and that the claim should be deemed timely filed. This case is distinguishable from Jason v Superintendent of Ins. of State of N. Y. (49 NY2d 716). While in neither case did the insured file timely proof of claim, here the insurer received the substantial equivalent of a proof of claim prior to the insured’s extended deadline for filing. Concur — Sullivan, J. P., Rosenberger, Kupferman, Ross and Williams, JJ.